231 Ga. 494 (1973)
202 S.E.2d 441
HUNTER
v.
STATE.
28201.
Supreme Court of Georgia.
Submitted September 11, 1973.
Decided December 3, 1973.
James L. Brooks, for appellant.
Nat Hancock, District Attorney, Arthur K. Bolton, Attorney General, Courtney Wilder Stanton, Assistant Attorney General, B. Dean Grindle, Jr., Deputy Assistant Attorney General, for appellee.
GUNTER, Justice.
The appellant here was convicted of armed *495 robbery and murder and sentenced to death. The crimes were committed on October 22, 1972, the trial took place in February of 1973, and sentence was imposed on February 14, 1973.
Both the District Attorney and the Attorney General concede in briefs filed in this court that the death penalty must be commuted to life imprisonment.
Pursuant to the decision in this court in Sullivan v. State and the other cases decided concurrently therewith, 229 Ga. 731 (194 SE2d 410), the judgment of the trial court in this case is affirmed except for that portion thereof which imposes the death penalty. Direction is given to the trial court to vacate the sentence in this case and enter a new judgment sentencing the defendant to be imprisoned for the balance of his life in accordance with Sullivan v. State, supra.
Judgment affirmed with direction. All the Justices concur.